Order filed November 20, 2020; Relators’ Motion for Rehearing Denied;
Memorandum Opinion of November 17, 2020 Withdrawn




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                           NO. 14-20-00741-CV
                                ____________

 IN RE DOUGLAS SMITH CUSTOM HOMES, LLC DOUGLAS EUGENE
                SMITH AND AKEEYA NEAL, Relators


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-00177


                                  ORDER

     On November 18, 2020, realtors Douglas Smith Custom Homes, LLC,
Douglas Eugene Smith, and Akeeya Neal filed a motion for rehearing and an
amended mandamus record that includes the five evidentiary exhibits that were
attached to plaintiffs’ motion to lift abatement, but were not included in the
original mandamus record.

      We deny the motion for rehearing.

      However, because relators have remedied their noncompliance with Texas
Rule of Appellate Procedure 52.7(a)(1) with the filing of the amended mandamus
record, we withdraw our memorandum opinion of November 17, 2020, and will
proceed with considering the merits of relators’ petition for writ of mandamus.

                                              PER CURIAM


Panel consists of Justices Christopher, Wise, and Hassan.




                                          2